Detailed Action
1. This Office Action is submitted in response to the Amendment filed 2-9-2021, wherein claims 2, 10 and 17 have been canceled and claims 1, 9, 11 and 16 have been amended. Claims 1, 3-9, 11-16 and 18-23 are now pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
Response to Arguments	
2. Applicant's arguments filed 2-9-2021 have been fully considered and they are persuasive, thus the rejections in the office action mailed 1-24-2020 are hereby withdrawn. 

			Allowable Subject Matter

3. Claims 1, 3-9, 11-16 and 18-23 are allowed

Examiner’s statement of reasons for allowance

The following is an examiner’s statement of reasons for allowance:
	4. The prior art discloses a mass spectrometer that includes; a vacuum manifold having an interior space with a heated component located and a temperature sensitive component located within the interior space, where an insulator is located within the interior space. See; for example, USPN 4,641,541; USPN 8,330,101 and USPN 7,608,818.
	The prior art also discloses using multilayer insulation with spacers. See Sutheesh et. al., “Thermal performance of multilayer insulation: A review”, IOP Conf. Series: Materials Science and Engineering 396, 2018, pp. 1-8.
 	However, the prior art fails to explicitly disclose a mass spectrometer that includes; a vacuum manifold having an interior space with a heated component and a temperature sensitive component 
  	Also, there would be no motivation to combine any of the prior art references above to obtain the claimed invention. 
 	5. Claims 1, 9 and 16 are allowed because the prior art taken either singly or in combination fails to anticipate or fairly suggest the mass spectrometer described above that includes; a vacuum manifold having an interior space with a heated component and a temperature sensitive component located within the interior space, where a multilayer insulator is located between the heated component and the temperature sensitive component, and the multilayer insulator includes an inner layer and an outer layer with one or more spacers separating the inner layer and the outer layer, as described at [0044] of the applicants specification.. 
	6. Claims 3-8, 11-15 and 18-23 are allowed by virtue of their dependency upon allowed claims 1, 9 and 16.	




	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion	
Any inquiry concerning this communication or earlier communications should be 

directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner 

can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to 

reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim 

can be reached at (571) 272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

PJ
March 29, 2021

/PHILLIP A JOHNSTON/Primary Examiner, Art Unit 2881